937 F.2d 608
137 L.R.R.M. (BNA) 2832
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James P. LEHNERT, Elmer S. Junker, James Lindsey, Sam S.Peticolas, John R. Schauble, Theodore D. Speerman,Plaintiffs-Appellants,v.The FERRIS FACULTY ASSOCIATION, Michigan EducationAssociation, and National Education Association ofthe United States, Defendants-Appellees,The Board of Control of Ferris State College, et al, Defendants.
No. 87-1700.
United States Court of Appeals, Sixth Circuit.
July 9, 1991.

1
Before MERRITT, Chief Judge, and BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges

ORDER

2
Upon consideration of the U.S. Supreme Court's decision in this case,


3
It is ORDERED that the case is remanded to the district court for further action.